 EL CANONAZOSUPERMARKET, INC.El Canonazo Supermarket,Inc.,d/b/a ComisariaSupermarket;Comisaria Supermarket,Inc., d/b/aComisaria Supermarket;and Rigoberto Martinez,d/b/aComisaria SupermarketandTeamsters,Chauffeurs,Warehousemen&Helpers,Local901, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-icaEl Canonazo Supermarket,Inc.,d/b/a ComisariaSupermarket;Comisaria Supermarket,Inc., d/b/aComisaria Supermarket;and Rigoberto Martinez,d/b/a Comisaria SupermarketandUnion Local901, Sindicato De Trabajadores Packinghouse,AFL-CIO'El Canonazo Supermarket, Inc., d/b/a ComisariaSupermarket;Comisaria Supermarket,Inc., d/b/aComisaria Supermarket;and Rigoberto Martinezd/b/a Comisaria SupermarketandEnrique OrtizRivera.Cases24-CA-2164,24-CA-2319,24-RC-3074, and 24-CA-2386April 29, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn December27, 1967,Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledproceedings,finding that the Respondent had en-gaged in certain unfair labor practices alleged inthe complaint,and recommending that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision.He further found the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended dismissalas to them.In addition,the Trial Examiner foundthat the Union had filed objections to the election,butastheUnionsubsequentlyrequestedwithdrawal of these objections,he would not passthereon.Thereafter,theGeneralCouns,:'andRespondent filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itsHereinafter also referred to as Union Local 9012 In adopting the Trial Examiner's Decision, we note the following inad-vertent errors, which do not affect his conclusions in the first paragraphunder the heading "The Unfair Labor Practices" the charge filed onNovember 16, 1965, was in Case 24-CA-2164, not 2194, under the head-ing "Discharge of Julio Munoz Diaz," the individual referred to as RafaelRivera (Gomez), is correctly Rafael Viera (Gomez), the caption "Dis-171 NLRB No. 1583powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings,' conclusions, andrecommendationsof the Trial Examiner, asmodified herein.1.We agree with the Trial Examiner thatRespondent was aware that Julio Munoz Diaz wasengaged in unionactivities and discharged him forthat reason, thereby violating Section 8(a)(3) and(1) of the Act. Respondent's knowledge of Munoz'unionactivities is clear, not only on the grounds re-lied on by the Trial Examiner, but also from otherfacts as found in the Trial Examiner's Decision.Rigoberto Martinez' father, Tito, whose interestswere allied with the Employer and who was lookedupon as a supervisor by the employees, worked atthe Vistamar store with Munoz while Munoz openlyengaged inunion activity. This was a small storewith only 15 employees. Munoz, on January 24,1967, attended a meeting at the cafeteria next doorand signed a card in favor of the PackinghouseWorkers Union; he solicited two employees to sign,and collected eightsigned cards and delivered themto Rafael Viera Gomez for forwarding to the Union.TitoMartinez was present in the storeduring theaboveunionsolicitations.As the TrialExaminerconcluded, there could be no secret concerning theidentity of theunionadherents.That Rigoberto Martinez was in fact aware of theunion activities both in general and by Munoz is,however, fully supported by the evidenceand is notonly a matter of inference. Thus, it is admitted thatRespondent's manager at the Vistamar store, Viera,was known to be supporting the Union and for thatreason was given the option ofresigningor taking anonsupervisory job at a lower salary.' The Trial Ex-aminer credited the testimony of Viera that this oc-curred on Thursday, February 2, prior to Munoz'discharge, and that on that occasion Martinezasked "about the problem in Vistamar," referringto the Union, and said "I know that you know. Iwant you to tell me before we leave here." Thecredited testimony of Viera also reveals that at thattime Martinez said that he, Martinez, could "givecharge of Enrique Ortiz Diaz," should read "Ortiz Rivera," near endof the next to the last paragraph under the caption "Restraint and Coercionin 1965," the significant testimony referred to as that of Colon was given byOrtizIThe Trial Examiner found and we agree, that the record does notestablish that Supervisor Viera's discharge violated the Act353-177 0 - 72 - 7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou the names of those in [the Union]," that "hehad been informed that Mr. Munoz was in a move-ment for a union," and that he then proceeded tolist the names of employees including Munoz, whohad signed cards. Later that same day Martinez toldViera what he intended to do in the discharge ofJulioMunoz.It is significant that Munoz was discharged andViera was questioned and given the choice of re-signing or taking a different job at the same time.The timecards for Viera and Munoz were removedfrom the rack simultaneously and during the week-end of February 4-5 Martinez engaged in conversa-tions about the Union, as fully set forth by the TrialExaminer both with Viera and with Julio andSerafin Munoz.Under all the circumstances, there can be nodoubt of Respondent's knowledge or motive fordischarging JulioMunoz Diaz, one of the leadingunion adherents.2.The General Counsel has excepted to thefailure of the Trial Examiner to find, based on thetestimony of employee Jose Luis Rosario Martinez,that the Respondent,inter alia,engaged in unlawfulinterrogation concerning the union activities of itsemployees. We find merit in this contention of theGeneral Counsel.'Rosario was still employed by the Respondent atthe time of the hearing and was an extremely reluc-tant witness for the General Counsel. For the mostpart he responded to questions by stating that hedid not remember and his memory had to berefreshed by the General Counsel by use of an af-fidavit he had given about 2 months after the eventsin question. He did testify, however, that he beganworking for the Respondent in 1965 and that hewas transferred by Mr. Rigoberto Martinez to workat the Vistamar store, probably to replace Munoz.He testified Martinez did speak to him about theUnion approximately six times, the first being about3weeks after Rosario began working at theVistamar store, that each time Martinez telephonedand called him to the Rio Piedras office;' that Mar-tinez there asked "who were the ones in the Unionand who had signed cards"; and that he, Rosario,toldMartinez who they were and that the leader atthat time was Enrique, who wes in charge of thewarehouse.' Rigoberto Martinez testified that hereceived such reports but that Rosario came to the'We find no merit in the other arguments of the General Counsel withrespect to Rosario's activities'The Respondent's central officesThe person referred to was Enrique Ortiz Rivera, who the GeneralCounsel alleged was discriminatorily transferred and constructivelydischarged in violation of Section 8(a)(1) and (3) The Trial Examinerrecommended dismissal of the complaint as to Ortiz, and we agree underoffice of his own accord and volunteered the infor-mation to him.Under all the circumstances, including Rosario'sobviously extreme reluctance to testify concerninghisconversationswith the Respondent, possiblybecause of his continued employment by Respon-dent at the time of the hearing, and the fact thatMartinez' testimonywas rejected in all otherrespects wherever it conflicted with that of otherwitnesses,we are persuaded, and find, thatRigoberto Martinez interrogated Rosario concern-ing the union activities of the employees. Such in-terrogation clearly constituted interference with theemployees in their exercise of their Section 7 rights,and thus violated Section 8(a)(1) of the Act3.We find merit in the General Counsel's excep-tion to the Trial Examiner's statement that the ob-jections to the election had been withdrawn and hisconsequential failure to make rulings, findings andrecommendations with respect thereto. The recordshows, contrary to the Trial Examiner, that UnionLocal 901 withdrew only one of its three objec-tions.As facts pertaining to the Respondent's con-duct which was alleged to have interfered with theelection were fully litigated, we shall remand theproceeding to the Regional Director to determinewhether the conduct of Respondent interfered withthe employees' free choice in the election.'ORDERPursuant to Section10(c) ofthe National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mendedOrder of the TrialExaminer, as modifiedbelow,and hereby orders that the Respondent, ElCanonazo Supermarket,Inc., d/b/a Comisaria Su-permarket;Comisaria Supermarket,Inc.,d/b/aComisaria Supermarket;and Rigoberto Martinez,d/b/a Comisaria Supermarket,Rio Piedras,PuertoRico, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer'sRecommended Order,as herein modified:1.Insert in paragraph 1(b), following the words"their union activities"the phrase, " unlawfully in-terrogating employees about the union activities ofother employees".2.Delete the end of paragraph 1(b), beginningwith "or in any other manner ...."the circumstances Although, as the Trial Examiner states, the lawfulnessof the transfer of Ortiz from Vistamar to Hato Rey may have been doubtful,we see no reason to reach that question in view of the finding that he waslawfully terminated and the resultant disqualification of Ortiz for reinstate-ment'The election was held pursuant to an Agreement for Consent Electionwhich provides that the Regional Director's disposition shall be final EL CANONAZOSUPERMARKET,INC.853.Add the following as a new paragraph 1(c):(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of the rights guaranteed in Section 7 of theAct, except to the extent that such right may be af-fected by an agreementrequiringmembership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-ManagementReporting andDisclosure Act of 1959.4.Paragraph 2(d) is amended by adding "in En-glish and Spanish" following the words "of PuertoRico."5. In the Notice make the following changes:(a)Delete the first and third indented para-graphs and substitute the following paragraphs,respectively:After a trial in which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the Actand has ordered us to post this notice and to keepour word about what we say in this notice.Since the National Labor Relations Board foundthat we violated the law when we fired Julio MunozDiaz, we will offer him his old job back and givehim backpay.(b) Insert in the fourth indented paragraph, fol-lowing the words: "union activities" the phrase"unlawfully interrogate employees about the unionactivities of other employees."(c) Insert before the last indented paragraph thefollowing8 paragraph:WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights guaranteed in Section 7 of the Act,except to the extent that such right may be af-fected by an agreement requiring membershipin a labor organization as a condition of em-ployment as authorized in Section 8(a)(3) oftheAct, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.IT IS HEREBYFURTHERORDERED,pursuant to theterms of the Order Consolidating Cases, Complaintand Notice of Hearing issued by the RegionalDirector for Region 24 in Case 24-RC-3074, thatCase 24-RC-3074 be, and it hereby is, severed andremanded to the Regional Director for Region 24for further action in accordance with Section102.62(a) of the Board's Rules and Regulations.'Delete the phone number and extensionof theRegionalOffice appear-ing at thebottom of the "Notice" and substitute the following phonenumber. "765-1125TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing onthese cases was held before the duly designatedTrial Examiner on September 11 through 15, 1967,atHato Rey, Puerto Rico, on complaint of theGeneral Counsel against a group of integrated andcommonly owned supermarkets operating underthe trade name Comisaria Supermarket, and Mr.Rigoberto Martinez, its president, herein togethercalled the Respondent, or the Company. Thechargewas filed by Teamsters, Chauffeurs,Warehousemen and Helpers, Local 901, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Teamsters, in Case 24-CA-2164, onNovember 16, 1965, by Union Local 901, SindicatoDe Trabajadores Packinghouse, AFL-CIO, hereincalledthePackinghouseWorkers, inCase24-CA-2319, on February 3, 1967, and by EnriqueOrtizRivera in Case 24-CA-2386 on June 14,1967. In the first two cases a consolidated com-plaint was issued on June 23, 1967, and in the thirdcase complaint was issued in the form of amend-ment or addition to the outstanding complaint onAugust 29, 1967. The issues litigated are whetherthe Respondent discharged certain employees inviolation of Section 8(a)(3) of the Act, and other-wise violated Section 8(a)(1) by acts and state-ments of management personnel. Briefs were filedafter the close of the hearing by the General Coun-sel and by the Respondent.Upon the entire record, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRigoberto Martinez is president of various cor-porations each of which operates a supermarketretailing groceries, foodstuffs, and household arti-cles, all in and about Rio Piedras, Puerto Rico. Thestores are operated as a single integrated enterprise,with a central office and warehouse. He and thevarious corporations are the Respondents. Thecomplaint alleges, and the answer admits, that dur-ing the calendar years 1965 and 1966 the Respond-ent's gross volume of business in the operation ofitsretail stores was in excess of $500,000. TheRespondent also stipulated with the General Coun-sel at the hearing that during the years 1965 and1966 the Respondent purchased merchandise andfood sold in its stores which originated outsidePuerto Rico in a substantial amount. I find that theRespondent is engaged in commerce within themeaning of the Act and that it will effectuate thepolicies of the Act to exercise jurisdiction herein. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen andHelpers, Local 901, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, and Union Local 901, SindicatoDe Trabajadores Packinghouse, AFL-CIO, arelabor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe Case in PerspectiveTowards the end of 1965 the Teamsters engagedin an organizational campaign among the Respon-dent's employees; on the grounds of certain allegedimproper interference by the Respondent, thatunion filed an unfair labor practice charge onNovember 16, 1965 (Case 24-CA-2194). InFebruary 1966 there was a settlement in that case,whereby the Respondent paid a sum of money toone Colon, who had been discharged, and postednotices to the effect it would not thereafter commitunfair labor practices in violation of Section8(a)(1) and (3) of the Act. The Regional Directorthen dismissed that charge in due course.A second organizational campaign was started bythe Packinghouse Workers in January 1967 and arepresentation petition on its behalf was filed onFebruary 2. The Packinghouse Workers also filed acharge on Feburary 3, 1967, asserting that theunion leader among the employees had been unlaw-fully discharged and that company representativeshad illegally coerced the employees in their self-or-ganizational activities (Case 24-CA-2319). Therewas an amendment to this charge later. A thirdcharge was filed by an employee, Enrique OrtizRivera, who claims he too was discharged becauseof his union activities (Case 24-CA-2386). On thebasis of the unfair labor practices allegedly com-mitted after the 1966 settlement agreement, theRegional Director set aside his dismissal of thecharge in the first case and issued a consolidatedcomplaint and then an amended complaint basedupon all these charges.'The consolidated complaint as it stands allegesthat at the time of the 1965 campaign by the Team-sters,Rigoberto Martinez unlawfully interfered bygranting raises to induce employees to abandon theattempt and otherwise coerced them, and thatagain in January and February 1967 resorted to im-proper means to frustrate the organizational activi-ties of the Packinghouse Workers, all in violation ofSection 8(a)(1) of the Act. It also alleges that in1967 the Company discharged three employees-JulioMunoz, Rafael Viera Gomez and EnriqueOrtizRivera-to curb their union activities and'During the events under review, there was an electionconducted by theBoard on March16, 1967,pursuant to an agreement for consent electionin Case 24-RC-3074, thePackinghouseWorkers lostthe election, 33 votesto 19 The Unionthen filed objections to the election,but thereafterthereby violated Section 8(a)(3). The answer de-nies commission of any unfair labor practices. Af-firmatively, theRespondent assertsMunoz wasdischarged for incompetence, and that Ortiz, sub-ject to disciplinary action, chose to quit rather thanaccept proper disciplinary notice. As to Viera, it isconceded he was dismissed because he favored andhelped the Union, but there is a defense assertionthat he was a supervisor as defined in the Act andthat therefore the Company was privileged by lawto take such action.Discharge of Julio Munoz DiazJulioMunoz was a produce clerk, called managerof produce but regularly alone in that section of thestore and clearly a rank-and-file employee; no con-trary contention is advanced. He started with theCompany in February of 1966 and worked atseveral locations, the last one called the Vistamarstore, where he remained from May 1966 until hisdischarge in February 1967. Of the approximately15 employees working at Vistamar, a considerablegroup met in a cafeteria next door on January 24and signed cards in favor of the Packinghouse Work-ers;Munoz signed himself, successfully solicitedtwo others to sign, collected eight signed cardsfrom others, and delivered them to Rafael Rivera(Gomez) for forwarding to the Union. A weeklater, Castro, variously identified as assistant comp-troller and private practicing certified public ac-countant, talked to Munoz in Vistamar and askedwas it true about the Union. Munoz denied anyknowledge, but, as the two talked, he inadvertentlydropped a blank union card from his pocket andCastro saw it on the floor. The printed name on theUnion appeared and, seeing it, Castro said: "isn'tthat a card from the union? That is the insigna of aunion." When Munoz answered yes, Castro wantedto know "and you still deny it?"At the end of that workday Munoz was told to goto the office of the Company at Rio Piedras to seeRigoberto Martinez, the company president. Cas-tro, whose office at the time was in the Rio PiedrasBuilding which housed a grocery store and the mainoffice of the Company, including the office of Mar-tinez,or the central office, did not testify. There isan issue onwhether or not he was a supervisor, oran agent of the Respondent so that his inquiry ofMunoz, and his knowledge of the man's union act-vities, can be imputed to the Company. As to whattook place between Munoz and Martinez that day,and the weekend which followed, there is a credi-bility question between his testimony and that ofthe owner. February 1, when Munoz appeared atthe central office after 6 p.m., was a Wednesday.The following is his version of what happened.requested withdrawal of its objections In view of the present status of therepresentation proceeding, there is no occasion to deal with it further inthis proceeding, notwithhstandmg the fact that the formal pleadings, bothcomplaint and the answers, make reference to it in the respective captions EL CANONAZOSUPERMARKET, INC.87Martinez had a written notice prepared, transfer-ringMunoz to the Rio Piedras store, and asked theemployee to sign it. The statement read that "dueto the service needs of this Company" Munoz wasbeing transferred and that he should report to thenew location at 8 a.m. on Thursday. Munoz ob-jected to changing jobs the very next morning andasked he be permitted to do so on Friday instead.Martinez agreed and Munoz said he would sign thetransfer slip on Friday.When Munoz arrived forwork at 8 a.m. at Vistamar on Thursday histimecard was missing from the rack and togetherwith Viera, the grocery manager, drove again toMartinez' office 30 minutes away. As soon as theyarrived,Viera and Martinez went away togetherand Munoz was left waiting in an outer office. Timepassed, nothing happened, and Munoz left in hisown car. On the street he passed Viera and Mar-tinez riding in the owner's car; Martinez waived toMunoz to follow, and both cars ended on the park-ing lot of a shopping center. By now it was 10 o'-clock. Here Martinez told Munoz he had decided togive him Thursday off and that he should report toRio Piedras the next morning. His card not in therack the next day, Munoz again found himself inMartinez' office. This time the owner said Munozwas being discharged: "I changed my mind at thelastminute and this is all I have to say and giveyou." A new statement was prepared for Munoz'signature, and it reads in pertinent part: ". . . youhave refused to report to work at the Rio Piedrasstore ... you did not show up to work refusing toaccept the transfer ... we are suspending youdefinitively from employment and salary."Munoz continued to testify that on Sunday,February 5, Martinez appeared at his home. JulioMunoz' brother, Serafin, worked at the Respon-dent's Bayamon store, and, apparently, had recom-mended Julio be hired. Martinez, at Julio's home,said he wanted to pick up Serafin, drove Julio toSerafin's house, invited the brothers along, andthen drove everybody back to his office in RioPiedras.With both brothers there, Martinez said toJulio: "Now here in front of your brother I wantyou to tell me the reason why you want to bring theunion in?" To Serafin, Martinez said: "You knowthat he has been an employee of great-a good em-ployee, one that I had a lot of-like a confidentialemployee, trustworthy employee of mine andbecause you asked me I employed him. Becauseyou being an employee and a friend of mine, I hiredhim. And now he comes with this." Julio tried notto compromise his brother, but answered he wouldpersist in his resolve in favor of the Union. Now thepresident "banged" the table with his fist, offeredJulio a week's backpay and $1,000 "if I tried to getrid of the union since I was the leader." Martinezfinally drove Julio home, continuing the same ap-peal all the way, that the Union "was no good,"that he "could help me a lot more." In the end heshook hands with Julio and told him that if he "de-cided something that would benefit him [Martinez]naturally to go to his office and let him know."Serafin Munoz supported his brother's testimony.He said that after Martinez came for him at hishome and drove him to the Rio Piedras office, thepresident said he had a "great consideration" forSerafin, and therefore wanted to talk to Julio inSerafin's presence, with the purpose ". . . to cometo an agreement so that he [Julio] would forget thatand convince him of the other." ". . . Rigobertotold Julio that he wanted him to leave the Unionmovement and come back to his job, return to hisjob, and to convince the other boys to leave theUnion movement, to think about it." Serafin alsorecalledMartinez had offered Julio money "if heleft the movement ... I think $1,000," and thatwhile driving the employees home later had con-tinued "talking, insisting about the same thing."According to Serafin, Martinez also said "on theprevious election when they tried to get the Union,he had spent $2,000 or $3,000, and if he had tospend that or more, he was going to spend it so theUnion would not come in."Martinez' story is different. He insisted he knewnothing of union activities by any employees at anyof his stores before Friday, February 3, when, in theafternoon, he learned by telephone that notice of arepresentation petition filed by the PackinghouseWorkers had been received at the Vistamar store.He said his reason for discharging Munoz wasbecause of the man's incompetence and intolerableabsences, that he had reached the decision 2 daysbefore February 1, but told Munoz on Wednesday,the first.According to Martinez, Munoz askedcould he finish the week at Vistamar, because he"felt better" there but was refused the request. Mar-tinezalso said he then and there prepared aresignation statement for Munoz to sign, but thatthe employee refused to sign it. Martinez thenadded that while refusing to sign the resignationform at that moment, Munoz said he would returnthe next day for the purpose of signing the state-ment. The witness denied telling Munoz he couldwork at Vistamar on Thursday, or seeing him at all,anywhere, the following day. He did admit he spoketoViera on Thursday, but only in his office. OnFriday morning Munoz came to Rio Piedras and of-fered to go to work, Martinez testified he told theman it was too late, the employee was notprivileged to change his mind.The next day, Saturday, Martinez was in theBayamon store and spoke to Serafin. "I went up-stairs to the warehouse and told him that I hadfound out that his brother was in a Union move-ment but that the realtions between he and I in noway would they suffer and to me he would alwaysbe the same efficient employee."Martinez'testimony is that it was the brother who suggestedthey go together to Julio's house, and commentedhis brother had first had "the problem with the po-lice, now was having this problem," and he would 88DECISIONSOF NATIONALLABOR RELATIONS BOARDtalk to him. On Sunday, the owner did pick up thetwo men at their homes and drove them to his of-fice. There he started by asking Julio "if he had anyproblem with the Comisaria or personally with methat made him take that type of decision, that kindof decision." Munoz replied he had no problemswithMartinez, only a "problem" Martinez wouldsomeday have,and that"he was going to go aheadwith this matter." Martinez added only that hedrove the men home and that in the end Serafinsaid he would talk to his brother and "solve thatproblem." Martinez closed with denying he offeredJulio his job back if he quit the Union, or anymoney at all.He said he promised only that hewould give the man another opportunity if a vacan-cy occurred.Ido not credit Martinez.There is no question hewas talkingabout the Union to Munoz in his officeon Sunday,and his play on words as a witness-speaking of "problems,"going"ahead with thematter,"taking"that kind of decision"-servedonly to make his story the more incredible. Hispositionwas that he only learned of the man'sunion activities at 4 p.m. Friday, after he haddischarged him with finality for absence and incom-petence.If this were true,he had no persuasivereason so seriously to concern himself about theman 2 days later,or to bring him from home to hisoffice, or to reassure his brother on Saturday thatthere would be no retaliation against him becauseof the union activities.Moreover,it is clear Mar-tinez was opposed to any union in his store, for headmitted discharging Viera for "betraying" theCompany by refusing to discontinue his own activi-ties, and,as will appear below,took the first steptowards that end by transferring Viera from onestore to another on Thursday, February 2. Serafin'sand JulioMunoz' testimony is byfar the moreplausible, fitsmore logically into the sequence ofevents, and was given candidly and directly. In con-trast,Martinez spoke evasively, indirectly, and inan unpersuasive manner.Ifind, therefore, as the two brothers testified,that Martinez brought both Julio and Serafin to hisoffice Sunday for the purpose of using Serafin, whohad recommended his brother for hire and who wasin position himself to be discharged for like con-duct, as a lever to persuade Julio into abandoningthe Union and using his influence to induce othersto do likewise. I also find that Martinez offered torestoreJulio to work, to pay him forloss of time,and even to compensate him handsomely with asubstantialbribe as inducement to further theRespondent'santiunion intent, all in violation ofSection 8(a)(1) of the Act.Vistamar is a small store, with only 15 em-ployees.More than half signed union cards, mostlyin the cafeteria next door. It was to be expectedthat in such circumstances management wouldlearn of the activity; Martinez' father spends all dayin that store. There is no need here for a definitivefinding that Castro, the traveling assistant comp-trollerwho saw union cards in Munoz'possessionon Wednesday,was a supervisorwithin the Act orotherwise an agent of Martinez. He may well havebeen. The testimony as to his responsibility andauthority is elusive and highly suspicious. He didnot testify.Martinez said he was "in charge of theoffice," where four others work keeping records forthe variousstores.It then developed Castro is apracticing certified public accountant who doesspend some time in the Respondent's place of busi-ness but works on its records in his own private of-fice.Martinez also said each of the office em-ployees, including Castro, is in charge of therecords and payroll for a different store; incon-sistently he then added Castro visits all the stores attimes, on "errands" for him. The finding may wellbe warranted that Castro is at least an agent of theRespondent in the conduct of its business. Be thatas it may, it matters not how Martinez learned ofthe union activities, for it is clear on the creditedtestimony that he knew Julio Munoz was a leader ofthe movement. On the record in its entirety, I con-clude the Respondent discharged Munoz becauseof his union activities and thereby violated Section8(a)(3) of the Act.The Discharge of Rafael Viera GomezViera's title for years was "grocery manager." Hewas effectively discharged on February 15, 1967,when the Respondent gave him a choice betweenleaving the Company or remaining as a rank-and-file employee at an earning rate concededly lowerthan he had been enjoying. It is also admitted thatthe reason for this decision by management wasbecause Viera was told to stop campaigning on be-half of the Packinghouse Workers but refused to doso. The complaint alleges his discharge was in viola-tion of Section 8(a)(3) of the Act, and the GeneralCounsel states flatly in his brief that the question ofillegality turns entirely upon whether or not he wasa supervisor.At the close of the argument in hisbrief the General Counsel says that if it should beconcluded Viera was a supervisor, then it should befound his discharge violated Section 8(a)(1), onthe ground that it was the Respondent'sdesire,which Viera rejected, that he "convince" the em-ployees to abandon the Union. This theory is notset out in the complaint and was not articulated,nor litigated at the hearing. While the complaint, ina formal sense alleges this discharge also to havebeen a violation of Section 8(a)(1), the allegationappears only in the general concluding statementthat all the misconduct alleged in the complaint-detailing the various acts of coercive and improperstatements,plus all the discharges-also constitutedbasic violations of Section 8(a)(1) of the statute.Ifind that Viera was a supervisor within themeaning ofthe Act and that his discharge thereforewas not an unfair labor practice in violation of Sec-tion 8(a)(3). On and off Viera worked in several EL CANONAZO SUPERMARKET, INC.89stores of the Company for varying periods of time,starting in 1961; he was usually called"grocerymanager"and paid a salary,unlike the other em-ployees who are all hourly rated.He started at $55per week-with a promise of 1 percent of the sales,which he never did receive-and went to $75 by1963. At the time of his release he was being paid$1.40 per hour,with time and a half for all hoursover 40.By agreement with Martinez he was as-sured of enough overtime work so that he couldcount on earning between $90 and $100 weekly. Incontrast,the regular clerks earned$1.15 per hourand averaged only 40 hours per week.The reasonfor the altered arrangement with Viera was that hehad been absent too much when on salary and notrequired to punch the clock,and when last hired,some time in 1966,Martinez insisted he punch theclock to compel him to spend more time in thestore; in compensation,so that his real pay not bereduced,there was a guarantee of much overtime.And when Viera once asked to be returned to the"fixed salary-no punching of the clock"methodof pay, Martinez said"show me first,"and refused.Martinez said Viera had always been in charge ofa store, that he had authority to discipline people,to give them work orders,and to recommend hireand discharge.As to the Vistamar store, whereMartinez'fatherwas also stationed and whereViera worked only the last 2 months of his stay withtheCompany,Martinez said his father assistedViera.On the subject of his supervisory status, atthe hearing Viera blew hot and cold.While sayinghe had no authority over the employees,he alsosaid he assigned work to three of them-Ortiz,Molina and Martos.Once,towards the end of 1966,he reprimanded two men for speaking English infront of a customer,and sent a written report to theRio Piedras'office.His reports to that effect, onefor each of the employees involved,were receivedin evidence and are dated January 31, 1967. Vieraalso regualrly made purchases for the Company,directed both to the central warehouse at RioPiedras,and to independent suppliers, by telephoneand in person to salesmen who visited the stores.Asked hadhe recommended the hire of JuanDelgado,Viera gave two answers: "Q. As a matterof fact you recommended him for employment. A.Yes, of course.He was lookingforwork." Andlater,"No, I didnot recommendhim." A bagger,Andres Diaz, was discharged one day after Vieraordered him to clean the toilets and he refused.". . . I told him [Martinez' father in the Vistamarstore] it was a report I was going to make on AndresDiaz considering that if I was the manager of thestore I did not have to go in consultation with him.Iconsidered I had the moral strength to do itmyself." "I was a co-founder, so to say."If there is any doubt that the employees in factlooked upon Viera as management-and he ad-mitted he signed more than 10 employees in onestore into the Union-it must be resolved in favorof the Respondent's contention if only because ofViera'sfinalinsistanceon the matter. "Mr.Rigoberto Martinez calls me the last time I went towork, and he called all the employees one by oneincluding Mr. Arias and he introduced me to themone by one and he told them,these gentlemen,`RafaelVieraGomez is going to be here themanager of the store and what he says here fromnow on is like I would say it.' And I can bring allthe persons here that were present that day."AsVierawas a supervisor,Martinezwasprivilegedunder the statute to discharge himbecause he helped the Union to organize the rank-and-file employees. The discharge could neverthe-less have been coercive upon the employees, andtherefore a violation of Section 8(a)(1) of thestatute, if in fact what Martinez wanted Viera to do,and what the supervisor refused to do, was resort toa prohibited method to "convince" the employeesto reject the Union, and the circumstances of thedischarge were such that inevitably the rank-and-file employees learned of the improper campaigndirected against them. Given Martinez'rovenanimus against theUnion, both in 1965 andp1967,and his use of unlawful techniques to accomplishthe objective sought-promises of benefits,threatsand illegal discharge of a leader-it may well be hisdemands of Viera were indirect orders to commitunfair labor practices.On the other hand this is notthe case of a supervisor discharged without plausa-ble or credible basis,so as to justify an inference ofimpropermotivation.Vierawas an active or-ganizer,and after the first warning that he desistpressed even harder-successfully soliciting 10more signatures in a second store-before beingfinallyreleased.Thus the case starts with arepresentative of management deliberately floutinga not improper insistence by his superior that hehad not actively nourished the organizational cam-paign.In these circumstances,ifMartinez told himthat instead of urging employees to join the Union,he should advise them not to, he should convincethem by sane discussion-perhaps more persuasiveinview of his position of prestige,or "moralstrength"in the stores-against unionization, itcould well fall short of an unlawful design. It is aclose question,as the details of their conversationswill show.As in the case of Julio Munoz,Martinez told astory at variance with that of Viera. Viera firstsigned a union card in the end of January when theVistamar store employees gathered in the Escobarcafeteria next door.On February1,he was calledto the main office but did not go there untilThursday, the second, when he and Munoz bothfound their cards missing from the rack Martineztook him to a cafeteria for a private talk and toldhim he was being transferred to the Bayamon store,and asked that he tell"about the problem inVistamar." Viera pretended not to understand, butMartinez persisted."Iknow that you know. I want 90DECISIONSOF NATIONALLABOR RELATIONS BOARDyou to tell me before we leave here." "I know thatyou know and I know that you are in it, and I cangive you the names of thosein it."Martinez alsotold Viera "he had been informed that Mr. Munozwas in a movement for a union," and thenproceeded to list the names of employees who hadsigned cards;he listed eight in addition to Munoz.As the two entered Martinez' car to leave, thepresident told Viera "to take the afternoon off, tosolve that problem ... to go to Vistamar and talk tothe boys.On Friday and Saturday Viera worked atBayamon. Instead of "solving" any problem, hetalked up the Union here too, and succeeded inpersuading10 employeesto signcards. His pay didnot arrive on Saturday evening and he went againtoMartinez' office in Rio Piedras, wanting to knowwhy. The answer was "because I want to talk to youand I said`About what?' And he said, `about theunion.'He said, `I want to know what you want todo.What have you decided?"' Again Viera said hehad not yet decided. The next day, Sunday, is whenMartinezran around town picking up the Munozbrothersin an attemptto bribe Julio into stoppinghis union campaigning.Twice that morning he wasinViera's home, and the second time said to him:"ThatIam toget rid of that movement, that thatwas not good for me, that I could not be in thatbecauseIwas anexecutive and to talk to the boys,and I told him I would see what I could do. I wasnotpromising him anything."Now Martinezpromised the man a fixed salary of $100 per weekback at the Vistamar store.At this point Viera fell ill with the mumps, andtold the owner he would be disabled for a while.Martinez replied: "Well, go to see the doctor andwhen you come out ofseeingthe doctor, try andsolve the union problem for me."A week later, Feburary 11, Viera returned for hismoney, the few days' work still unpaid and sickleavecompensation,whichhe received.OnTuesday, the 14th, he appeared at Bayamon towork, but Martinez told him "the best thing I coulddo was to resign, that he would give me $150 so Icould move around until I got another job, becauseeverybody in the organization knew about my ac-tivity in theunionand that I was no good to himanymore." Viera wanted time to think about this.He returned Thursday, and refused the "proposi-tion." The owner's final position was, "Well, my[sic] law I cannot fire you, so stay working here inRio Piedras five days a week like a stock clerk."Martinez was willing to pay Viera at the rate of$1.40 an hour; this came to $56 weekly and Vierasaid he could not afford that. He signeda resigna-tion form and left the Company permanently.Martinez' testimony is that he first learned ofViera's help to the Union after transferring him toBayamon, a change he explained as necessary toreplace amissingemployee. He admittedcallinghim to the office later to say ". . . how could it bepossible, that a grocery manager was an executiveposition and one of confidential position could inthat way betray the Company he was working for,"but that Viera denied participating in any unionmovement. Martinez added he had by that timelearnedViera had accompained Munoz, afterMunoz was discharged, in soliciting signatures, andeven told Viera he must give up the manager's jobif he did not stop it. Martinez went on to say thatwhen he learned Viera had also obtained signedcards from the Bayamon store employees, he calledhim in again and asked him to resign because whilehe could accept a rank-and-file employee job andbe free to join the Union, he had been given toomany chances and had refused to quit. He deniedrequesting Viera to act on his behalf, to attempt todissuade others from becoming union members, orto commit any antiunion acts. He also denied hav-ing offered any fixed salary. Martinez closed withsaying it was Viera who voluntered information asto the identity of persons favoring the Union.Considering the entire record, the questionwhether the discharge of Manager Viera was coer-cive upon the store clerks and therefore a violationof Section 8(a)(1) of the Act, can be viewed in twolights.It is not true Martinez did not know of Viera'sactivities before the weekend of February 4 and 5; 1credit Viera's testimony against that of the owner,not only on the basis of demeanor, but also becauseof the coherent plausibility of the evidence as awhole. In these small stores, with Martinez' fatherinVistamar, where Viera started things, and withthe CPA running personal errands for Martinezfrom Rio Piedras, there were no secrets in mattersof this kind. Martinez said as much to Viera beforethe weekend. ". . . I know that you are in it, and Ican give you the names of those in it." He startedthe chain of events desti ied to lead to the planneddischarge of Julio Munoz on Wednesday, continuedto force that man Thursday, and finally cut him offon Friday. On Thursday, in the parking lot, Mar-tinez tellsViera what he intends to do in thedischarge of Julio. By this time Martinez wasputting the pressure on Viera. Saturday-withViera in the evening still holding out-the ownerasks him for Munoz' address. The next morning, at9 o'clock, he begins his activities with a visit toViera's home to inquire had he seen Munoz. Vierasays no and Martinez tells him to stay home, whilehe could go talk to Serafin Munoz, and he wouldreturn later. From here he picks up the two Munozbrothers, takes them to his office, tries to buy thecooperation of Julio to kill off the union campaign,and then returns to Viera's house to report, andtells him of his offer to reemploy Julio and of thatman's continuing hesitation.What did Martinez want Viera to do in the storeswhen telling him to "solve the problem," "to talk tothe boys?" What did he mean Viera to understandby the phrase "I must get rid of the Union," and, EL CANONAZO SUPERMARKET, INC.when the man refused, that he was "no good to himanymore?"A fair inference from all this could wellbe that Martinez was telling Viera to do more thanmerely voice the advantages of independent bar-gaining in lieu of collective representation,to con-vince the employees to change heart no matterwhat he had resort to, and even recommend somedismissalsif necessary. The example of what he washimself then doing with Julio was alive in their con-versations all along.And with Martinez so intimate-ly embroiling the grocery manager with the Munozbrothers-one still an employee and the other thedesired fifth columnist-can it not be said, Mar-tinez knew the employees would understand themanager was being released for this reason, andthat his fate was but another example of what couldhappen to other rank-and-file men if they too per-sisted with the Union?Appraisal of the evidence can start from anotherbasic principle, that "the Act no longer protects su-pervisors discharged for union activities."2 Viera'sattitudewas not one of indifference towards theUnion; he was actively in favor. Martinez onlylearnedof the fact from the knowledge Viera hadbeen soliciting signatures in the Vistamar store. Hisbeginning motivation,therefore,was not born of adesire that Viera join him in threatening the em-ployees or bribing them out of the Union, butrather sprang initially from resentment of thegrocerymanager's partisanship. The transfer toBayamon was to put a stop to this,and althoughtalk by Martinez of"betrayal"is strong language itcannot be said that at that early point, at least, thefault he found in the manager was a failure to com-bat the Union. He started by telling Viera to takean afternoon off to think about all this, and con-sider helping Martinez "solve the problem." Thephrase may have been ambiguous, but it falls farshort of instructions to commit unfair labor prac-tices.Viera's response was to sign up 10 of the approx-imately 15 employees in the Bayamon store the fol-lowing week, and, of course, Martinez learned ofthis also. And again, what he told Viera the secondtime the manager was on the carpet must be ex-amined in the light of Viera's continuing assistanceto the Union. He asked Viera to resign becauseeverybody knew of his activity and he was "nogood to me anymore." Here Martinez virtually ad-mitted that the manager's departure from the storeswould be taken by the rank-and-file employees as aconsequence of his open advocacy of the Union.This is an inference thatcan fairly be drawn fromthe record as a whole even absent the concessionby the owner. If an employer has the right in law todischarge a member of management because hewill not stop enlisting his subordinates into unionmembership, is he required to keep the fact secretfrom the rank-and-file employees,or to be sure that91the circumstances are such they will not learnabout it? The General Counsel has cited no Boarddecision in support of such a proposition, and itwould not seem to be a logical view of the law. Theemployer either has that privilege or he does not.There is indication Martinez looked for more inhismanager, for he also told Viera to "convince"the men, to talk to them in order to help Martinez"solve his problem." The problem was the Union,and Martinez certainly desired to rid himself of thatproblem. And it is also a fact he did not hesitate toresort to illegal methods to solve it; that very weekhe discharged Munoz in direct violation of thestatute.Does it follow from all of this that he alsowanted Viera to use improper methods to "con-vince" the employees? In so many words he did notsay it, even accepting, as I do, Viera's testimony ofwhat the two of them said.If the limitation uponthe employer's privilege to discharge a supervisor isthat he may not do it to force the commission ofunfair labor practices, it is highly questionablewhether this record proves such an intent in this in-stance. Certainly, the case was not tried on anysuch theory, and the General Counsel does not socontend in his brief. He finds fault solely with thefact Martinez wanted Viera to "convince" the storeclerks to the president's view.Viera must have been a persuasive talker on thequestion of unionism, for he had success in onestore after another, and with no indication he undu-ly pressured people into signing cards. Had he in-stead seen things differently, as Martinez does, andexpressed his views-also without threats of reprisalor promise of benefit-so that employees were per-suaded not to sign, he would have had every rightto do so as a representative of management. Thesupervisor's prerogative to do this-without criti-cism from the Government-is no less when his su-perior invites the activity, suggests it, urges it, and,it can be said, even when Martinez demands it. Thesupervisor is free to refuse, but in that case is heimmune from discharge because of Section 8(a)(1)of this statute?As always, the affirmative burden to prove the il-legality of a discharge rests upon the General Coun-sel.Determined Martinez may have been, and evena violator of the statute himself, but there is muchsupport in the record that in the case of Viera whatincensed him most was that a member of his team,as it were, thought in opposition to his views. Hedid not, in the end, discharge the grocerymanager.Instead he offered him a rank-and-file job, at theman's old favored rate of $1.40 per hour, ratherthan the $1.15 which all other clerks earned. Mar-tinez must be credited with a willingness to retaineven so active and persuasive a unioneer, providingthe man ceased being a member of management.Ishall recommend dismissal of the complaintwith respect to the discharge of Rafael Viera.2Talladega Cotton Factory, Inc106 NLRB 295 92DECISIONSOF NATIONALLABOR RELATIONS BOARDDischarge of Enrique Ortiz DiazOrtizwas a warehouseman (stockroom clerk)with the Respondent from June of 1965 until he leftthe Company in April 1967. He spent the last 20months of his employment in the Vistamar store,where he worked alone in the stockroom, a base-ment area. He was transferred to the stockroom ofthe Hato Rey store on April 14, 1967, where theCompany warehouse ceiling is low, and requiredhim to stoop when working. On the 19th there wasa disagreement about the work between him andthe store manager; he was sent to see Martinez atthe main office in Rio Piedras, and never returnedtowork again. The complaint alleges that Ortiz'transfer from one store to the other was unlawfuldiscrimination in employment in violation of Sec-tion8(a)(3),and that on the 19th he wasdischarged also because of his union activities andtherefore in further and separate violation of thestatute.The defense starts with a contention that thetransfer was made because Ortiz "did not do his jobproperly, because he would have the proper respectfor the manager of the store. He was constantlycoming out of the warehouse and coming to theother departments to talk to the other employees...As to what happened at Hato Rey, Martineztestified he did not discharge Ortiz at all, and that itwas the clerk who chose to quit rather than sign theconventionaldisciplinarynoticebasedon hisrefusal to do his proper job at the new location. It isan absolute requirement that the stockroom clerkmust sign areceipt for all merchandise receivedfrom the truckdriver who brings things to the storefrom the central warehouse. On the 19th Ortiz gotintoanargumentwithToroEspinosa,atruckdriver, as to whose duty it was to place theboxes on shelves in the stockroom; as a result herefused to sign the receipt, or to place the materialsreceived in the proper place. The next day, andseveral times thereafter, according to the Respon-dent, he refused again and again to sign the slip,although on each visit to the office he was told thatwas all he had to do to return to work.Ortiz signed a union card late in January and dis-tributed others to various employees a week or solater.He was also a union observer at the electionof March 16. On March 20 he asked Martinez forpermission to go on vacation. In the course of theconversation the owner found occasion to tell himtheUnion was no good, but granted his requestnonetheless.' With Ortiz absent, the warehousemanfrom the Hato Rey store was transferred toVistamar. When Ortiz returned on April 14, he wastold to work at Hato Rey. He complained, both tothe store manager and to Martinez, because herethe stockroom ceiling was so low Ortiz had to bendAt one point in his recital Ortiz testified that Martinez said on the 20thit [the Union] was already harming me because he had already taken aday away from me a week in which I had to work " He then added he haddown whenever at work. He asked that the otherman be returned to Hato Rey and he be permittedagain to go to Vistamar. The pay was the same. Theother clerk is as tall as Ortiz and during the 4-1/2months he worked at Hato Rey had tolerated thesame inconvenience. Martinez' answer to Ortiz was"that was not his problem."On the 19th a driver named Toro Espinosa ar-rived at the Hato Rey store with a delivery ofmerchandise. A conveyor carries materials up tothe warehouse area from the street level. There is aconfusion in the testimony of the various witnesses,in part due to the translation of Spanish through theinterpreter into English, as to just what part of thework of receiving goods Ortiz and Espinosa dis-agreed about. It does seem, however, that thedriver always unloads his truck and places boxesand things on the conveyor which carrieseverything upstairs. There then is the chore of mov-ing things about inside the stockroom to placethings on shelves, or stacks, or in areas properlydesignated. I think it clear the question that arosewas about which of the two was supposed to pickthings off the conveyor, and move them to theirresting place in the warehouse. There are neverthe-less some testimonial phrases indicating there mayhave been dispute about who places the boxes onthe conveyor downstairs, on the sidewalk, or plat-form. Ortiz said Espinosa did complete the disputedwork on 5 or 6 boxes, but that there were about 30more which he left without proper placement. Atthis point Victor Torres, the grocery manager, toldEspinosa to hurry and leave because he was wantedelsewhere, whereupon the driver stopped helping toplace stock on the shelves, and asked Ortiz to signthe usual receipt. Ortiz refused. Now Alfonso Blan-co, the store manager, ordered Ortiz to put thingsin place and to sign the receipt, and when Ortiz stillrefused told him he would be discharged if he didnot.With Ortiz persisting in his position, Blancomade him stop working, and sent him away atnoon.The next morning Ortiz was in Martinez' office inRio Piedras. He was there again on Saturday, 2 dayslater.Ortiz was not clear as to exactly what wassaid on each occasion, or exactly how many timeshe spoke to Martinez in the office after leaving hiswork. He did state, however, that more than oncethe owner asked him to sign the "paper" and returnto work. Sometimes Ortiz referred to the "paper"as the receipt for goods, sometimes as a notice ofdiscipline,a sort of written admission of dis-obedience on the job, and sometimes as an admis-sion of error in the initial wrongdoing in refusing tosign the necessary papers. He even spoke of beingasked to sign a report "for failing to report to workon Thursday." He did identify an exhibit-Respon-dent's 9-as a paper he was asked to sign. It reads:later complainedof the loss of the day's work, and been told by Martinezthe reason was "businesswas not very good, and I could not work the sixday" EL CANONAZO SUPERMARKET, INC.93April 19, 1967That Ortiz would return to quarrel with Martinez" 15 or 20 times" I can hardly believe, but surely heMr. Enrique Ortizwas there more than twice. He changed residenceComisaria Supermarket Inc.at about this time, and the probative evidence doesPonce de Leon 705not suffice to prove the letter of which MartinezHato Reytestified ever reached Ortiz at home. What I do be-lieve, however, is the owner's further testimony thatSir:By means of this letter we are reporting youbecause of a serious offense committed by youtoday when you refused to obey my order toreceive and sign the receipt for merchandisecoming in from our Rio Piedras warehouse.However considering that you, as the one incharge of the warehouse, have the obligationof receiving the merchandise and because yourefused to do so, we are suspending you for therest of the day and at the same time we ask youto come to our main offices at Rio Piedrastomorrow Thursday April 20, 1967 at 8 a.m.For Management(signed)Miguel AngelAlfonsoMiguel AngelAlfonsoManagerNotification receivedEnrique OrtizRegardlessof how manytimeshe returned to theoffice and was asked to sign whatever it is Martinezwanted signed,it is clear he was free to return tohis job whenever he was ready to sign, and that healways refused. Except for a different emphasis anda certain amount of exaggeration,Martinez' versionof these conversations is not really different.He testified the manager of Hato Rey informedhim by telephone Ortiz was refusing to put stock inplace and sign for it, and thathe told themanagerto order the man to do this.When the managercalled again to report Ortiz still refused,Martinezadvised preparing a report and sending the man tohim. According to Martinez, Ortiz was in his officethe next day, Thursday, and the following Saturday,and about"15 or 20 times" thereafter,vacillatingbetween returning to work and not returning, butalways absolutely adamant about not signing anydisciplinary notice.Martinez even said that about aweek later,to pin things down definitively,he senta letter clearly stating Ortiz had not been"fired,"but that it was he who had refused to sign a"disciplinary report." Such a letter, placed inevidence and bearing the date April 25, also invitedOrtiz to report "before May I" to sign the noticeand return to work;itcloses with offering him, inview of the low warehouse ceiling in Hato Rey, hisold job back at Vistamar "with exactly the samehours and salary." Instead Ortiz filed a chargeagainst theCompany on June 24.he handed a copy of the letter to Ortiz in the officeon one of these visits, and that Ortiz "had quite anincident in the office and fell down like as if he hadan attack." Ortiz was an angry man, much disgrun-tled at having to work in an undesirable location,and spoiling for a fight, as his refusal to sign forshipments in the first instance indicates. I do notcredit his denial that Martinez put such a letter inhishands before he filed his charge of illegaldismissal.Ortiz' case starts with a man who refuses to obeyan order perfectly roper on its face; there wasnothing about discipline in the merchandise receipthe was supposed to sign when driver Espinosa hadto leave. There can be no delivery and stockroomsystem without the warehouseman accepting signeddelivery of goods. To soften the fatal impact of Or-tiz' unmistakable behavior upon the allegation of il-legal discharge in this instance, the General Coun-sel offered to prove that the transfer to the HatoRey low ceilinged stockroom had been unlawfullymotivated in the firstinstance,and that Ortiz wasright in his dispute with the store manager, Blanco,as to who was supposed to stock or bring up themerchandise,he or the truckdriver. Holding inabeyance for the moment the question whether astockroom clerk may refuse to sign altogether forgoods received on such grounds, I do not believethe testimony in its entirety warrants a finding thatitwas not his duty to handle the stock in this situa-tion.Ortiz testifiedMartinez had told him "at thestart" the rule was the truckdriver had to stock thesupplies.Martinezdenied this and said thewarehousemenmust receive the goods and place itin the warehouse where it belongs. He did admitthat when the delivery is "too great" the stockroomman asks the driver to help him place it properly.Espinosa, who was discharged 3 weeks before ap-pearing as a witness,testified he always used toplace the goods on the conveyor and help stock it,and that the only time he did not doso was onApril 19, when thestore managertold him to hurryalong instead. He also said, at the hearing, that Vic-tor Torez, the grocerymanager, told him that day"that the Company was looking for a motive to $etrid of Ortiz." Victor Torez also testified; he deniedflatly having told Espinosa the Company was look-ing for an excuse to discharge Ortiz. He added thepractice was for the driver to help the stockman,but that the two worked together stacking goods.Rafael Ferrer, the stockroom man who wentfrom Hato Rey to Vistamar in April to replaceOrtiz on vacation, and who still works for the 94DECISIONS OFNATIONALLABOR RELATIONS BOARDRespondent, testified his job is both to receive andstock the merchandise, and only whenthe shipmentis too great does he ask the driver to help him. Hemade clear it is the stock clerk's duty to do thestacking.In part on the basis of demeanor, and in partbecause of his inconsistent written statements, I donot credit Espinosa. He signed a statement for Ortizat the time of the events; he said the two talked,Ortiz in longhand prepared the statement, and hesigned it. The date on it is unintelligible; firstEspinosa said it was March 18, then April 18. Itmust have been a few days after April 19, for thestatementpurports to relate what happened thatday. In any event, it states "I had orders from Mr.Blanco ... he gave me the following orders not totake the merchandise up, to thus find a way to getEnrique Ortiz out of the Company because he wasin favor of the Union ...." In a regular affidavitgiven to a Board agent on August 31, 1967, 12 daysbefore he testified under oath, Espinosa statedunequivocally he did not speak toBlanco atall thatday, and that it was Victor who told him the Com-pany sought an excuse to discharge Ortiz. In thetotal circumstances, I do not believe this man. Anditcannot be said, on this record, that thewarehouseman was right and the storemanagerwrong, when Alfonso Blanco told Ortiz to stack thestock and sign the receipt, or get out of the store.It is entirely possible, indeed quite probable, thatthe transfer of Ortiz from Vistamar to Hato Reywas to punish him for his prounion activities. Mar-tinez admitted he knew the man's views on the sub-ject, and that the owner was determined to stop theunion campaign is quite clear. Moreover, his statedreason for the transfer is unconvincing; he gaveonly a general, unsupported explanation that Ortizlacked proper respect for the managers,a matterthatMartinez could well see in the very union ac-tivity by Ortiz which Martinez deemed a betrayal inGrocery Manager Viera. It is also true, however,and not entirely irrelevant, that Ferrer went fromHato Rey to Vistamar because it was necessary tosend a man there to replace Ortiz, on vacation, thatFerrer is astall asOrtiz, and that Ferrer had put in4-1/2 months in the undesirable location.All things considered, I do not believe that mere-ly because the Respondentwas ill-disposed towardsthe Union, and even willing to act illegally towardssome of its employees to give effect to itsillegal in-tent, Ortiz was privileged to decide for himself howthe store warehouse should be run, or flaunt his ar-rogance in the face of his Employer. Blanco hadevery right to send him home when he refused tosign for goods delivered. When Martinez first askedhim to sign the disciplinary notice, and nothingmore,the next day and return to work, Ortiz de-manded 4 hours' pay for the afternoon before andthe 4 hours he was losing that very morning forhaving to report to Rio Piedras. The statute pro-tects union activity, not persistent petulance.' AndOrtiz would be working today, if on any one of thelater opportunities given him he had conceded theright of even an antiunion employer to enforceproper discipline.Iconclude that the record as a whole does notsupport the complaint allegation that Ortiz was il-legally discharged and shall therefore recommenddismissal of the complaint as to him.Restraintand Coercion in 1965When Martinez told the Munoz brothers thatunion activitieshad already cost him $2,000 or$3,000, he was probably referring to the raises hehad given employees in November of 1965 to de-feat the organizational campaign of the Teamsters.One Sunday in the beginning of November, the em-ployees of the Vistamar store met with a Teamsterofficial-Gotay-in the Escobar Cafe, owned bythe wife of one of the Respondent's employees inthat store, and located near the store itself. On the15thMartinez called a meeting of all store em-ployees to give his views on the subject. Accordingto him he told the men that they were privileged tojoin any union, but must maintain order in the storeand work during proper hours. He explained at thehearing his remarks had been prompted by the factGotay, of that Union, had interrupted people atwork in the store, and he therefore told the em-ployees the Teamsters was strong and he saw noreason for disturbances, and that there should beno strikes,which "would be bad for everyone." Hegave raises that day, because, as he testified, "thestore in Vistamar had reached that moment, to thevolume that allowed me to give them an increase."The employees remembered more of what Mar-tinez said in this speech.Ortiz:"Then he told usthat the Teamsters Union was going to be no goodfor them for it was bad for business in case a strikeshould take place, and he told us if we wanted theUnion to go ahead with it, and if not, then he saidsome obscene words ... He said he would rathersell the business than have the Union come in."Burgos:"He was talking about the union, that wewere going to close the store-I don't remember,there was something about a strike-that we weregoing to close the store."Miguel Martos:"He gotus all together in the back, in the produce depart-ment ... to leave that business of the union, that hewas thinking of giving us a medical plan, that therewere only a few employees to get an increase ....That it didn't bother him to go into backruptcy, totheChamber of Commerce."Margie Ramos:..he told us that he already knew about theUnion, and if the ones of us who are interested in theUnion on account of the medical plan, that he hadthought of giving that to us and that he had alsothought of giving us an increase in salary. Thatmeans to the ones who did not have their salaries4The Magee Carpet Company.168 NLRB 39 EL CANONAZO SUPERMARKET, INC.95up to a dollar,and because he did not have time, hehad not been able to do it."Viera:"Mr. Martineztold us, oh, that he was in agreement with the medi-cal plan that we asked of him,that we required, butthat he was not in agreement with the Union ...because if the Union came into that business, thebusiness was not enough for so much...and if theUnion requested too much, he would have to closethe business."Casals was then manager of the Vistamar store.The employee witnesses also testified to individualconversations, with both Casals and Martinez, onthe day of the speech and also a day or two beforeand after. Casals told Ortiz the Teamsters was "abad Union, that if it were another Union, he wouldbe in agreement but not the Teamsters because thePresident of the Teamsters in the United States wasin jail .... He told me to leave the problem of theUnion,that I could progress in the company, getahead in the company and I could even become anassistantmanager."Ortiz recalledMartinez toldhim personally`...that the same benefits that theUnion was going to give us he could give us, or thenorganize a Union among the employees and hewould be the president and that we could have amedical plan and hospital plan." Benigno Colon,also an employee, was active soliciting union cardsignatures;he was transferred to the Rio Piedrasstore and Martinez "promised that he would giveme $.20 more if I left that business of the union andI told him that I wasn'tgoing to leave it."BurgostestifiedMartinez spoke to him on the same day ofthe speech, said he had done favors for Burgos, andasked wasn't he with the Union. Burgos received araise that day.Martos also received a raise onNovember 9. A few days after the speech Martinezasked Molina why he did not smile to him anymore,he had thought of a medical plan and the em-ployees could have a union among themselves.Ramos testified Martinez asked her personally hadshe signed a union card.Gomez recalled Martinezcalled him aside an hour after the speech to say". that from that week on I was going to earn$1.25 per hour but that those additional 25 centshe was going to give them to me from petty cash."Casals whois no longerwith the Respondent, wasnot available to testify.Martinez denied havingquestioned any individual employee concerning hisactions on behalf of or his inclination towards theTeamsters Union. He also testified he did not sug-gest a company union, or promise raises for leavingthe Teamsters.Ido not credit Martinez'denials.His determina-tion to avoid collective bargaining with any union isclear on the record, and the timing of the raises headmitted giving, in the circumstances,makes theunsupported general and vague explanation thatbusiness permitted them at exactly that momenttotally unpersuasive. On the credited testimony ofthe employees as set out above, I find that he toldthe employees at that time that he would discon-tinue the business rather than deal with a union oftheir choice,that he promised them improvedbenefits to induce them to agree with him, that healso promised,and gave them raises,as bribes todefeat the organizational campaign of the Team-sters,all in violation of Section8(a)(1) of the Act.There is also testimony of a fight,at about thistime,in the Vistamar store warehouse between themanager,Casals, and employee Burgos.As Burgosrecalled it themanager ordered him to dosomething:"Iwent downstairs to get somemerchandise to place it in my department, in thedepartment that I worked in.Iwas talking with Mr.Enrique Ortiz,helping him get the merchandise,and at that moment Mr.Casals came in and hecalled me and asked me to do some other work forhim. Since I was busy taking some other merchan-dise and I was in moreof a hurryfor it,I told himthat as soon as I finishedthat workIwould go up-stairs and do the work he had ordered me to do. Hesaid that they were annoyed on account of theunion problem."The two came to blows and Bur-gos seems to have gotten the worseof it. As Casalsdid not testify,Isuppose it must be believed, asBurgos testified,that in the heat of thefray Casalssaid he was angry with the clerk"on account of theUnion."Although not clear,the General Counselseems to be asking for a finding that the managerstruck Burgos to keep him out of the TeamstersUnion.I can make no such finding on this evidence.With Burgos himself admitting that his refusal tocarry out an order provoked the scrap as much asanything else,the really significant testimony is thatof Colon,who was also present,and who recalledthe manager"told Burgos that since he was in favorof the Union not to think that he was going to do ashe pleased in the Comisaria . . .."Colon is the man whose wife owns and operatesthe EscobarCafeterianext door to the Vistamarstore.Itwill be recalled he was involved in theearlier proceeding(Case 21-CA-2164)which wassettled in February1966. Colon wasdischarged inNovember 1965, after being transferred to the RioPiedras store.Without admitting illegal motivationin the discharge or transfer,the Respondent agreed,in the settlement, to pay Colona certain amount ofmoney.He was never reinstated.In the course ofthe hearing the General Counsel seemed to arguefor a present finding that both the transferof Colonfrom one store to the other in 1965 and hisdischarge shortly thereafter constituted unfair laborpractices.The pleadings do not so allege, and Itherefore find no occasion to express any opinionon that matter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have a 96DECISIONSOF NATIONALLABOR RELATIONS BOARDclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I will recommendthat it be ordered to cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act. As it has been foundthat the Respondent discriminatorily dischargedJulioMunoz Diaz, it must be ordered to reinstatehim, without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of pay he may have suffered by reason of thediscriminatory discharge. Backpay shall be com-puted on a quarterly basis in the manner prescribedby the Board inF.W.WoolworthCo., 90 NLRB289, and shall include interest at 6 percent per an-num, as provided inIsis Plumbing and Heating Co.,138 NLRB 716. As the nature and extent of the un-fair labor practices committed indicate the Respon-dent may hereafter resort to other and like unfairlabor practices, it must also be ordered to ceaseand desist from in any other manner infringingupon the rights of its employees as guaranteed inthe statute.Upon the basis of the above findings of fact, andupon the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.The employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Unions are labor organizations within themeaning of Section 2(5) of the Act.3.BydischargingJulioMunozDiaztodiscourage membership in, or activities on behalfof,Union Local 901, Sindicato de Traba'adoresPackinghouse,AFL-CIO, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct,by promising topromote employees to induce them to discontinuetheir union activities, by threatening to discontinuethe business,by promising improved hospital andmedical benefits,by promising raises,by offeringcash bribes,and by granting raises in pay,all as in-ducements for abandoning union activities, theRespondent has engaged in and is engaging in un-fair labor practices in violation of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and pursuant to Section10(c) of the Act, I recommend that the Respon-dent, El Canonazo Supermarket, Inc., d/b/a Comis-aria Supermarket; Comisaria Supermarket, Inc.,d/b/a Comisaria Supermarket; and Rigoberto Mar-tinez, d/b/a Comisaria Supermarket, Rio Piedras,Puerto Rico, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discharging or laying off its employees forhaving engaged in concerted activities for the pur-poses of collective bargaining or other mutual aidor ,protection.(b) Promising to promote employees to inducethem to discontinue their union activities, threaten-ing to discontinue its business, promising employeesimproved hospital and medical benefits, promisingemployees raises, offering employees cash bribes,granting raises in pay as inducement for abandon-ment of union activities, or in any other manner in-terferingwith, restraining, or coercing its em-ployees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Offer Julio Munoz Diaz immediate and fullreinstatement tohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority and other rights and privileges, and makehim whole for any loss of pay he may have sufferedas a result of the discriminationagainsthim, in themanner set forth in the section of this Decision en-titled "The Remedy."(b)Notify Julio Munoz Diaz if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its main office in Rio Piedras, PuertoRico, and in each of its stores on the island of Puer-to Rico, copies of the attached notice marked "Ap-pendix."5 Copies of said notice, on forms providedby the Regional Director for Region 24, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " EL CANONAZOSUPERMARKET, INC.days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 24,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.6IT IS FURTHER RECOMMENDED that the complaintbe dismissed of insofar as it alleges illegal dis-crimination in employment in violation of Section8(a)(3) of the Act with respect to Rafael VieraGomez and Enrique Ortiz Diaz.e In the eventthatthis RecommendedOrder is adopted by the Board,this provision shall be modified to read "Notify saidRegionalDirector, inwriting,within 10 days from the date of this Order, whatstepsRespondenthas takento comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuantto the Recommended Order of a TrialExaminer ofthe National Labor Relations Boardand inorder to effectuate the policies of the Na-tionalLaborRelationsAct, as amended, we herebynotif our employees that:After a trial in which both sides had the opportu-nity to present their evidence, a Trial Examiner ofthe National LaborRelationsBoard has found thatwe violated the Act and has ordered us to post thisnotice andto keep our word about what we say inthis notice.WE WILL NOT fire you because you join aunionor favora union.Sincethe Trial Examiner found that we vio-lated the law when we fired Julio Munoz Diaz,we will offer him his old job back and give himbackpay.WE WILL NOT promise to promote employeesto induce them to abandon their union activi-ties;we will not threatento discontinue thebusiness;wewillnotpromise improvedhospital or medical benefits to persuade you to97abandon a union;we will not promise youraises or give raises to employees to inducethem to leave any union;and we will not offermoney bribes to convince you to abandon anyunion.You are all free to become or remain members ofTeamsters,Chauffeurs,Warehousemen&Helpers,Local901, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,and UnionLocal 901,Sindicato De TrabajadoresPackinghouse,AFL-CIO,and we won't punish youin any wayif you do.DatedEL CANONAZOSUPERMARKET, INC., d/b/aCOMISARIASUPERMARKET;COMISARIASUPERMARKET,INC., d/b/a COMISARIASUPERMARKET; ANDRIGOBERTOMARTINEZ,d/b/a COMISARIASUPERMARKET(Employer)(Representative) (Title)Note:We will notify Julio Munoz Diaz ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act,as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board's RegionalOffice, 7th Floor,El Hato Rey Building 255 Poncede Leon Ave.,Hato Rey, Puerto Rico 00919,Telephone724-7171,Extension 123.By